Case 1:03-md-01570-GBD-SN Document 5141 Filed 09/12/19 Page 1 of 7

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

In re Terrorist Attacks of September 11, 2001 No. 03 MDL 1570(GBD)(SN)

DECLARATION OF WILLIAM P. BARR, ATTORNEY GENERAL

I, WILLIAM P. BARR, hereby state and declare as follows:

1. I am the Attorney General of the United States and head of the United States
Department of Justice (‘DOJ’), an Executive Department of the United States. See 28 U.S.C
§§ 501, 503, 509. The purpose of this declaration is to assert, at the request of the Federal
Bureau of Investigation (“FBI”), and in my capacity as Attorney General and head of DOJ, a
formal claim of the state secrets privilege in order to protect the national security interests of the
United States. The statements made herein are based on my personal knowledge, on information
provided to me in my official capacity, and on my evaluation of that information.

2. In the course of my official duties, I have been informed that Plaintiffs in this
multidistrict litigation are victims of the September 11, 2001 terrorist attacks, their family
members, and persons or entities that have suffered damages as a result of the terrorist attacks. |
understand that the district court has granted Plaintiffs leave to seek jurisdictional discovery
concerning whether and to what extent Fahad al-Thumairy, Omar al-Bayoumi, and their agents
took actions in 2000, at the direction of more senior officials of the Kingdom of Saudi Arabia, to
provide assistance to Nawaf al-Hazmi, Khalid al-Mihdhar, and other 9/11 hijackers. | further

understand that Plaintiffs have sought documents from the FBI concerning the FBI’s
Case 1:03-md-01570-GBD-SN Document 5141 Filed 09/12/19 Page 2 of 7

investigation of Bayoumi and Thumairy, including an October 2012 report summarizing aspects
of the FBI’s investigation (the “2012 summary report”). I also understand that the FBI has
released portions of the 2012 summary report in response to a request under the Freedom of
Information Act, and that the FBI has produced additional information from the report to counsel
representing the parties pursuant to a protective order. However, the FBI has withheld from
production certain information contained in the 2012 summary report that is classified and/or
privileged.

3. As described further below, I am formally asserting the state secrets privilege in
this case in order to prevent the disclosure of certain classified national security information that
may be subject to jurisdictional discovery in this case. In unclassified terms, my state secrets
privilege assertion encompasses four categories of information described below. These
categories of information appear in the 2012 summary report. The four categories of information
over which I am asserting privilege are:

e Subject information, including information which would indicate that a particular
individual is or was the subject of a national security investigation, unless the identity of
the subject has been made public or has been declassified under proper authority. This
category of information includes information that could tend to confirm or deny whether
a particular individual is, was, or was not the subject of a national security investigation.

e Reasons for investigation and results, including information which would reveal the
reasons a particular individual is or was the subject of a national security investigation
and information obtained as a result of that investigation. This category of information
includes information that could tend to reveal the predicate for an FBI national security
investigation regarding a particular person, information obtained during the course of
such an investigation, and the status and results of the investigation.

e Sources and methods, including information which would reveal sensitive sources and
methods used in a national security investigation. This category includes information
that could tend to reveal particular sources and methods or techniques, and classified
policies and procedures, the FBI used in a national security investigation with respect to a
specific individual, including information relating to court-ordered searches or
surveillance, confidential human sources and other investigative or operational sources
and methods the FBI may use in a national security investigation regarding a particular
Case 1:03-md-01570-GBD-SN Document 5141 Filed 09/12/19 Page 3 of 7

person, the reasons such methods were used, the status of the use of such sources and
methods, and results derived from such methods.

e Foreign government information and information sharing and cooperation with foreign
partners, including information received from a foreign government with the
understanding that it and the nature of the information sharing and cooperation between
the FBI and foreign partners in a national security investigation will remain confidential.
4. These four categories of information are discussed in further detail in the

classified declaration of Michael C. McGarrity, the Assistant Director of the FBI’s
Counterterrorism Division, which is available solely for the Court’s ex parte, in camera review.
I have read and carefully considered the classified McGarrity Declaration. After careful and
actual personal consideration of the matter, I have concluded that disclosure of the categories of
information described above and in more detail in the classified McGarrity declaration
reasonably could be expected to cause significant harm to the national security, and I therefore
formally assert the state secrets privilege over this information.

5. First, I concur with the determination of the FBI that disclosure of the identities of
unacknowledged subjects of FBI national security investigations reasonably could be expected to
cause significant harm to national security. As the FBI has explained, such disclosure would
alert those subjects to the FBI’s interest in them and could reasonably be expected to cause them
to destroy evidence, attempt to influence witnesses, or take steps to alter their conduct so as to
avoid detection of their future activities. In addition, as the FBI has explained, disclosure would

also alert associates of the subjects to the fact that the FBI may be aware of their associations

with the subjects, causing them to take similar steps to avoid scrutiny.

 

' As Attorney General, I possess original classification authority under Section 1.3 of Executive
Order (E.O.) 13526, dated December 29, 2009. See 75 Fed. Reg. 707. I have determined that
the classified FBI declaration is properly classified under Section 1.2 of E.O. 13526 because
public disclosure of the classified information contained in that declaration also could reasonably
be expected to cause significant harm to national security.
Case 1:03-md-01570-GBD-SN Document 5141 Filed 09/12/19 Page 4 of 7

6. Second, I agree with the judgment of the FBI that disclosure of the reasons for
and results of an FBI national security investigation—whether the initial predicate for opening an
investigation, information gained during the investigation, or the status or results of the
investigation—could also reasonably be expected to cause significant harm to national security.
As the FBI has determined, disclosure of this information could reveal a range of sensitive
national security information. In addition to revealing what the FBI knows and what the FBI
deems important to a national security investigation, disclosure of such information would alert
current and future subjects to which activities are likely to cause the FBI to focus its attention
and result in the opening of an investigation, thereby providing valuable insight to those intent on
terrorism and other criminal activity on how individuals can avoid detection. Disclosure of the
reasons for and results of an FBI national security investigation may also alert subjects and
others of the sources of that information, thus revealing sensitive sources and methods including
the existence of confidential human sources reporting on the subject.

7. Third, I agree with the FBI that the disclosure of information that would tend to
reveal sensitive sources and methods used in a national security investigation could likewise be
reasonably expected to cause significant harm to national security. This aspect of my privilege
assertion includes information that would tend to reveal whether court-ordered searches or
surveillance, confidential human sources, or other investigative or operational sources and
methods were used in a national security investigation of a particular person, the reasons for and
status of the use of such sources and methods, and the results derived from such methods. As the
FBI has explained, protecting FBI sources and methods for investigating and countering
potential national security threats is of the utmost significance because revelation of this vital

information would allow adversaries to deploy countermeasures or escape detection.
Case 1:03-md-01570-GBD-SN Document 5141 Filed 09/12/19 Page 5 of 7

8. Fourth, I agree with the FBI’s judgment about the significant harm to national
security that would be caused by the disclosure of information and other assistance supplied to
the United States by foreign government partners in connection with national security
investigations. The FBI’s ability to carry out its responsibilities to conduct national security
investigations often depends on the cooperation of foreign government officials, foreign
intelligence services, or foreign security services. In addition, as the FBI has explained,
disclosure of a country’s cooperation with the FBI could reasonably be expected to cause
significant harm to national security because it would enable terrorists to avoid or employ
countermeasures in countries that share information with the United States. Accordingly, I agree
with the FBI’s conclusion that maintaining the confidentiality of foreign government information
and information pertaining to information sharing and cooperation of foreign partners is critical
to sustaining ongoing, productive cooperation with friendly foreign nations in the field of
counterterrorism.

9. Any further elaboration concerning the foregoing matters on the public record—
beyond the information provided in this declaration and in the unclassified declaration of
Assistant Director McGarrity—would reveal information that could cause the very harms my
assertion of the state secrets privilege is intended to prevent. Again, the classified FBI
declaration, submitted for ex parte, in camera review, provides a more detailed explanation of
the particular information over which I am asserting the privilege and the harms to national
security that would result from disclosure of that information.

10. In 2009, DOJ adopted guidance governing the assertion and defense of the state
secrets privilege in litigation. Under this guidance, DOJ will defend an assertion of the state

secrets privilege in litigation only when necessary to protect against the risk of significant harm
Case 1:03-md-01570-GBD-SN Document 5141 Filed 09/12/19 Page 6 of 7

to national security. See Exhibit 1 (State Secrets Guidance), § 1(A). The guidance provides
further that an application of a privilege assertion must be narrowly tailored. Jd. § 1(B).”
Moreover, “[t]he Department will not defend an invocation of the privilege in order to:

(i) conceal violations of the law, inefficiency, or administrative error; (ii) prevent embarrassment
to a person, organization, or agency of the United States Government; (iii) restrain competition;
or (iv) prevent or delay the release of information the release of which would not reasonably be
expected to cause significant harm to national security.” Jd. § 1(C). The guidance also
establishes detailed procedures for review of a proposed assertion of the state secrets privilege in
a particular case. Jd. § 2. Those procedures require submissions by the relevant Government
departments or agencies specifying: “(1) the nature of the information that must be protected
from unauthorized disclosure; (ii) the significant harm to national security that disclosure can
reasonably be expected to cause; [and] (iii) the reason why unauthorized disclosure is reasonably

likely to cause such harm.” Jd. § 2(A). Based on my personal consideration of the matter, I have

 

? The guidance also discusses standards for seeking dismissal of a claim or action under the state
secrets privilege. Because the Government is not seeking to dismiss this action on privilege
grounds, I do not discuss these standards here.
Case 1:03-md-01570-GBD-SN Document 5141 Filed 09/12/19 Page 7 of 7

determined that the requirements for an assertion and defense of the state secrets privilege have
been met in this case.

I declare under penalty of perjury that the foregoing is true and correct.
Executed this!2tYay of September, 2019, in the City of Washington, District of Columbia.

li Bar—

WILLIAM P. BARR
ATTORNEY GENERAL OF THE UNITED STATES
